United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2259
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
James Edward Kral,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 13, 2009
                                Filed: May 27, 2009
                                 ___________

Before MURPHY, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       James Kral appeals the 12-month sentence the district court1 imposed after he
violated the conditions of his supervised release. We affirm.

      Although the district court did not make a mechanical recitation of the section
18 U.S.C. § 3553(a) factors and did not provide an expansive explanation of the
sentence imposed, see United States v. Larison, 432 F.3d 921, 923 (8th Cir. 2006) (“A


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
district court need not mechanically list every § 3353(a) consideration when
sentencing defendant upon revocation of supervised release.”), the proceedings were
procedurally adequate, see United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (acknowledging that revocation sentence must be procedurally sound). The
district court was well aware of Kral’s violations of his supervised release conditions
which led to an earlier revocation sentence of six months confinement. After his
release from that revocation sentence, Kral continued to refuse to abide by the
supervised release conditions. At the second revocation hearing which resulted in the
sentence being appealed here, the court provided Kral several opportunities to agree
to abide by the supervised release conditions and not face additional incarceration, and
Kral rejected those opportunities. See 18 U.S.C. § 3553(a)(1) (factor to be considered
includes “the history and characteristics of the defendant”); id. § 3583(e) (permitting
imposition of revocation sentence after consideration of certain § 3553(a) factors).

      We further conclude that Kral’s 12-month sentence was not substantively
unreasonable. Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-